Citation Nr: 0916209	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1950 until August 
1954, including combat service during the Korean Conflict, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

A review of the record discloses the Veteran raised claims 
for entitlement to service connection for residuals of a 
shell fragment wound to the right shoulder, including a 
shoulder injury, muscle damage, nerve damage and a scar, and 
residuals of cold injuries to the bilateral hands and feet.  
These claims have not been adjudicated and are REFERRED to 
the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002)


FINDINGS OF FACT

1. Bilateral hearing loss was incurred in active service.

2. Tinnitus was incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have been approximated. 38 U.S.C.A. 
§§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  The criteria for a grant of service connection for 
tinnitus have been approximated. 38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
hearing loss and tinnitus, which represents a complete grant 
of the benefits sought on appeal.  Thus, no discussion of 
VA's duties to notify and assist is required.  

The Veteran seeks service connection for hearing loss and 
tinnitus as a result of noise exposure during service.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

The May 2007 VA examination demonstrated auditory thresholds 
above 40 decibels in the 1000, 2000, 3000 and 4000 hertz 
frequencies bilaterally.  Additionally, this examination 
confirmed the presence of tinnitus.  Thus, the Veteran has 
current disabilities and the remaining question is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

The Veteran's main contention is that he was exposed to noise 
during combat service in Korea and that noise resulted in his 
current hearing loss.  In the case of a Veteran who engaged 
in combat with the enemy in active service, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease. 
38 U.S.C.A. § 1154(b). So long as the evidence is consistent 
with the circumstances, conditions or hardships of such 
service, the fact that there is no official record of such 
incurrence or aggravation in such service is of no 
consequence. Every reasonable doubt shall be resolved in 
favor of the Veteran. Id. The phrase "engaged in combat with 
the enemy" requires that the Veteran have personally taken 
part in a fight or encounter with a military foe or hostile 
unit of instrumentality.  The phrase does not apply to 
Veterans who merely served in a general "combat area" or 
combat zone, but did not themselves engage in combat with the 
enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case, the Veteran's Form DD 214 confirms 
receipt of the Purple Heart among other decorations and 
commendations.  Based upon this evidence, the Board finds the 
Veteran engaged in combat with the enemy during his active 
service and is entitled to the presumption of 38 U.S.C.A. § 
1154(b). See VAOPGCPREC 12-99 (Oct. 18, 1999).  In other 
words, the Veteran's exposure to acoustic trauma during 
service is presumed. 

The remaining element is medical evidence of a nexus or 
relationship between the current hearing loss the noise 
during service.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A VA examination dated in November 1973 reflects the Veteran 
reported a partial loss of hearing in both ears.  He 
indicated the injury was a result of a gas furnace explosion 
in June 1972.  The examiner noted that the Veteran reported 
hearing problems since the explosion and noted hearing los 
but did not provide specific audiological findings.  

A September 2006 private medical record concluded the Veteran 
had hearing loss, bilateral since Korea and tinnitus, 
bilateral since Korea.  No rationale was provided for this 
diagnosis. 

The Veteran was afforded a VA examination in connection with 
his claim in May 2007.  The Veteran reported hearing loss and 
tinnitus that began after a mortar explosion in July 1952.  
He described the tinnitus as constant, bilateral and 
indicated it varied from a high pitched whine to a low 
pitched hum.  He denied post-service occupational noise 
exposure.  He reported recreational noise exposure from lawn 
care and target practice, however, he clarified that he used 
hearing protection for target practice.  After reviewing the 
claims file and examining the Veteran the examiner explained 
that the Veteran's whisper voice test in August 1950 was 
within normal limits but did not provide frequency or ear 
specific data.  Therefore, he could not rule out the presence 
of high frequency hearing loss.  The examiner concluded that 
as there was no examination corresponding with his discharge, 
any opinion concerning the etiology of the Veteran's hearing 
loss and tinnitus would be speculative. 

The Veteran also submitted a statement from his ex-wife dated 
in January 2007.  Ms. M.L.B. indicated that she met the 
Veteran in March 1954 while he was on leave and that it was 
evident at that time that he had hearing loss.  She reported 
that they were married for 24 years and that his hearing loss 
became more pronounced over the years.

The Veteran also provided testimony at an April 2009 Board 
hearing.  The Veteran explained he was engaged in heavy 
combat in Korea and was wounded in action.  He indicated he 
was injured on the right shoulder and head.  He testified 
that they indicated he had a hearing test when he was 
discharged but he did not.  He denied using any form of 
hearing protection while in Korea.  The Veteran testified 
that he had hearing problems since his service in Korea and 
the explosion in July 1952.  The Veteran also testified that 
his tinnitus began directly after the July 1952 mortar 
explosion, and continued ever since that time.  The Veteran 
reported post service noise exposure in his position at a 
mill; however, the Veteran's representative indicated he lost 
his hearing during service.  The Veteran's representative 
also explained that the Veteran's report of hearing 
difficulty after a 1972 gas explosion that was referred to in 
the Statement of the Case was misconstrued and the Veteran 
was trying to explain he had hearing problems since combat 
and the subsequent explosion escalated the matter again.  

In sum, the Veteran has a November 1973 VA examination that 
generally related the hearing loss to a post-service 
explosion and a May 2007 VA examination that indicated it was 
possible there was high frequency hearing loss during service 
but concluded that finding the hearing loss was related to 
service would require speculation.  The law has recognized in 
this regard that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The record also 
includes a private record from a social worker that noted the 
reported history of hearing loss since service; however this 
record did not include a rationale for the opinion.  The 
Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).

There is also a current diagnosis of hearing loss, extensive 
in-service noise exposure as a result of combat service and 
reports of continued trouble hearing and tinnitus from 
service until the present.  The Board finds the Veteran's 
testimony to be credible and in fact, the Veteran's several 
aspects of his testimony concerning the onset of his hearing 
loss were corroborated by the record. See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  

Specifically, the record confirms the Veteran served in 
combat in Korea and as such is presumed to have been exposed 
to noise from several sources.  Additionally, the service 
records confirm the Veteran sustained an injury to the right 
shoulder in July 1952 just as he testified.  Furthermore, the 
Veteran submitted a statement of his former spouse confirming 
he had difficulty hearing when she met him in 1954.  While 
the Veteran and his spouse are not competent to render an 
opinion as to the exact extent of the hearing loss - 
especially one involving the evaluation of numeric test data 
resulting from clinical testing and applied to VA's 
regulations, they are competent to generally describe 
symptoms he experienced, such as difficulty hearing.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Similarly, the Veteran testified that he 
had ringing of the ears which began during service and 
continued since that time.  The Veteran is competent to 
testify as to the presence of ringing of the ears. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  This complaint of continuous ringing 
of the ears and difficulty hearing since service was also 
corroborated by other medical evidence.  For example, the 
Veteran reported he had ringing in the ears and hearing loss 
since Korea to the private physician in September 2006.  
Because this record was generated with a view towards 
ascertaining the appellant's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value. Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd 
Ed. (1987), pp. 245-46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the 
hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The Board is of the opinion that the point of equipoise in 
the evidence has been attained.  Because a state of relative 
equipoise has been reached in this case, the benefit of the 
doubt rule will therefore be applied and service connection 
for tinnitus will be granted.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Accordingly, service connection for 
hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


